Case 1:18-cv-08858-AJN Document 31 Filed 04/30/19 Page 1 of 1
Case 1:18-cv-08858-AJN Document 30 reas 04/26/19 Page 1 of 1

Miphae! Faillace & Associates, P.C.

Employment and Litigation Attorneys!
i

60 East 42" Street, Suit 4510 . a Telephone: (212) 317-1200
New York, New York 10165 ce Facsimile: (212) 317-1620

‘ i
’

 

 

 

yrivero@faillacelaw. mi ty APR 3 0 2019.

ue. ~The Court hereby adopts the parties’

April 26, 2019 . :
Via Electronic Filing discovery start date and briefing

The Honorable Judge Alison J. Nathan schedule. All other deadlines
U.S. District Court Southern District of New York remain those set in the Case
500 Pearl St Management Plan. Dkt, No. 24.

New York, NY 10007 SO ORDERED

 

 

 

Re: = Basurto et al v. Eda Food Inc. et al — Joint Letter
Case No.: 1:18-cv-08858-AJN
Dear Honorable Judge Nathan:

We represent Plaintiff in the above-referenced action. In accordance with Your Honor’s
April 22, 2019 Order, the parties propose the following schedule:

Formal discovery to start May 23, 2019 (the day after the anticipated mediation).

Plaintiff to file the motion for conditional collective action by July 22, 2019, opposition due by
August 12, 2019, Reply due by August 26, 2019.

SO ORDERED: | phe

 

 

HOD ALISON J, NATHAN Respectfully Submitted,
UNITED STATES NISTAICT INGE

s/ Gennadiy Naydenskiy

Gennadiy Naydenskiy

60 East 42nd Street, Suite 4510

New York, New York 10165

Email: Gnaydenskiy@faillacelaw.com
Attorneys for Plaintiffs

 

cc: Joshua D. Levin-Epstein, Esq.(by ECF)

 

 
